DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with the amendments, see Remarks and Claims, filed 11/07/2021, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 
Applicant’s arguments in combination with the amendments, see Remarks and Claims, filed 11/07/2021, with respect to 112 rejection of claim 13 have been fully considered and are persuasive.  The 112b rejection of claim 13 has been withdrawn. 
Applicant’s arguments in combination with the amendments, see Remarks and Claims, filed 11/07/2021, with respect to the rejection(s) of claim(s) 1-2, 810, 12-13, 15-23 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of as detailed below. 
Claims 18, 12-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160331963 granted to George in view of 20080294152 granted to Altshuler et al. in yet further view of WO2010016728A2 granted to Keug et al. (previously recited).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified George as applied to claims  18, 12-13, 15-21 above, and further in view of US Pat Pub No. 20100233128 granted to Panasenko (previously cited).
Claim 8-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified George as applied to claims  18, 12-13, 15-21 above, and further in view of US Pat Pub No. 20090043293A1 granted to Pankratov et al. (previously cited).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over modified George as applied to claims  18, 12-13, 15-21 above, and further in view of US Pat Pub No. US Pat Pub No. 20160346191 granted to Petkoska et al..


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 12-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160331963 granted to George in view of 20080294152 granted to Altshuler et al. (hereinafter “Altshuler”) in yet further view of WO2010016728A2 granted to Keug et al. (hereinafter “Keug” – previously recited).
Regarding claim 1, George discloses a method of treatment for reducing fat cells in a human body (paras 0001 and 0006), , comprising: providing [near-]infrared light therapy (para 0002)  [using a sauna chamber] that comprises a plurality of conducting pads (para 0013 “array of flexible pads 4”) that are communicatively coupled to a data processing unit (para 0013, standing console 5), wherein the [near-] infrared light therapy (para 0002) comprises placing the plurality of conducting pads in contact with a targeted area of the body (fig. 1) and using the plurality of conducting pads to provide [near-]infrared light (para 0005, 0013-0014) and applying vibrational stimulation with a vibration plate, which delivers vibration evenly to the targeted area of the body (para 0005, 0012, vibration plate 12).  

George discloses using infrared radiation (para 0002) providing an electrical muscle stimulation (para 0004), providing vibration (which is understood to also provide applying mechanical stimulation, which massage the entire body including targeted area of the body) providing arrays of LEDs with different wavelengths with the operating console conveniently being self-standing such that it may be operable by a user during a treatment session, but fails to disclose 
1) using near infrared radiation
2) at a wavelength in a range between 630 nm and 1000 nm
3) applying therapeutic cream to the targeted area of the body; 	

Altshuler teaches a device and method providing radiation to the tissue of the patient for providing cellulite treatment (para 0193) wherein the treatment source emits near infrared light a light emitting diode emitting at a wavelength in the range 700-1300 nm (para 0193-0194) to elevate the dermis/subcutaneous fat temperature to a point well below the thermal damage threshold increasing the rate of lipolysis (i.e., fat breakdown) and causing apoptosis (i.e., programmed cell death) of fat cells… lipolytic cream in combination with the… treatment may be used since the elevated temperature profile in the dermis/subcutaneous fat may enhance cream penetration and thus increase its efficacy (para 0194). Altshuler additionally teaches that it is known to include compression of the tissue, massage of the tissue or multipasses over the tissue (para 0193, incorporated by reference teaches US U.S. patent application Ser. No. 09/634,691, filed Aug. 9, 2000) to provide treating fat metabolism activation and fat reduction. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of George to provide near infrared radiation at desired wavelength, applying therapeutic cream, and massaging the targeted area of the body as taught by Altshuler to provide the predictable result of treating fat metabolism activation and fat reduction.

George as modified by Altshuler renders the modifications above obvious but fails to disclose providing a 5) using a sauna chamber… for regulating an interior environment of the sauna chamber.

Keug teaches a similar method and device used for fat reduction having a sauna chamber (chamber 100) coupled to a data processing unit (control unit 160) which provides a 


Regarding claim 8, George as modified by Altshuler and Keug (hereinafter “modified George”) renders the method of claim 1 obvious as recited hereinabove, Altshuler further comprising applying micro-pulses to the skin (para 0078, 0147, 0154-0155), the micro-pulses stimulating the skin through physical manipulation including at least one of rolling, suction, compression or decompression (para 0193, treatment may include compression of the tissue, massage of the tissue, or multipasses over the tissue).  

 
Regarding claim 12, modified George renders the method of claim 1 obvious as recited hereinabove, George teaching wherein providing the [near-]infrared light therapy and massaging the body is performed for a duration in a range between 5 minutes and 30 minutes in one session (para 0002, “treatment session lasting between 20 to 30 minutes”; George teaches providing radiation, muscle stimulation and vibration as part of the session which lasts 20 to 30 minutes; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  


Regarding claim 13, modified George renders the method of claim 12 obvious as recited hereinabove, George teaches wherein providing the near-infrared light therapy comprises: providing the near-infrared light therapy for a duration in a range between 5 minutes and 20 minutes in one session (para 0002, “treatment session lasting between 20 to 30 minutes”; George teaches providing radiation, muscle stimulation and vibration as part of the session which lasts 20 to 30 minutes; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  


Regarding claim 15, modified George renders the method of claim 1 obvious as recited hereinabove, Keug teaches wherein the temperature of the interior environment of the sauna chamber is regulated to a temperature in  a range from 70 to 150 degrees Fahrenheit disclosure “control the internal temperature of the chamber 100” “the temperature in the chamber is preferably maintained in the range 30 ℃ to 60 ℃”. Keug discloses a range of 30-60 degrees Celsius which converts to 86 to 140 degrees Fahrenheit. It is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 16, modified George renders the method of claim 1 obvious as recited hereinabove, George teaches further comprising: providing heat in a predetermined temperature range to the targeted area of the body using a heating element disposed in the plurality of conducting pads (para 0014, heat generated from the LEDs 7).
  
Regarding claim 17, modified George renders the method of claim 1 obvious as recited hereinabove, George teaches wherein each of the plurality of conducting pads comprises a front surface and a rear surface, wherein each front surface comprises a plurality of light source terminations such that the plurality of conducting pads provides an uninterrupted emission of light to the targeted area of the body, and wherein each conducting pad contacts an area of the targeted area for treatment (para 0014, figs 2-4).  

Regarding claim 18, modified George renders the method of claim 17 obvious as recited hereinabove, Altusher teaches wherein a conducting pad of the plurality of conducting pads is configured to provide light at a wavelength in a range between 630 nm and 640 nm to the targeted area of the body (para 0180, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 19, modified George renders the method of claim 17 obvious as recited hereinabove, George discloses wherein the plurality of light source terminations in each conducting pad of the plurality of conducting pads is rigidly mounted to the front surface of the respective conducting pad (para 0014 “an array of LEDs 7 and a printed circuit board 8 electrically connected”).  

Regarding claim 20, modified George renders the method of claim 1 obvious as recited hereinabove, Altusher teaches wherein a conducting pad of the plurality of conducting pads is configured to provide light at a wavelength in a range between 630 nm and 640 nm to the targeted area of the body (para 0180, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 21, modified George renders the method of claim 1 obvious as recited hereinabove, George teaches wherein the plurality of conducting pads comprises a plurality of light source terminations arranged in a pattern configured to irradiate an entirety of the targeted area of the body (para 0014, figs 2-4).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified George as applied to claims  18, 12-13, 15-21 above, and further in view of US Pat Pub No. 20100233128 granted to Panasenko (previously cited).

Regarding claim 2, modified George renders the method of claim 1 obvious as recited hereinabove, but fails to disclose wherein the therapeutic cream including a cellulite cream comprises sweet basil and juniper.  
Panaseko teaches that it is known to use therapeutic cream including a cellulite cream that comprises sweet basil and juniper (e.g. Para. 0060) that are known to boost circulation and promote fat loss (e.g. para 0044). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the disclosure of modified George with the teachings of Panasenko to provide a sauna structure and utilizing a cellulite cream which are both known to provide a cream with known ingredients that would provide the predictable result of boosting circulation and promoting fat loss.

Claim 8-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified George as applied to claims  18, 12-13, 15-21 above, and further in view of US Pat Pub No. 20090043293A1 granted to Pankratov et al. (hereinafter “Pankratov” – previously cited).

Regarding claim 8, George as modified by Altshuler and Keug (hereinafter “modified George”) renders the method of claim 1 obvious as recited hereinabove, Altshuler further comprising applying micro-pulses to the skin (para 0078, 0147, 0154-0155), the micro-pulses stimulating the skin through physical manipulation including at least one of rolling, suction, compression or decompression (para 0193, treatment may include compression of the tissue, massage of the tissue, or multipasses over the tissue).  

Regarding claim 9, modified George renders the method of claim 8 obvious as recited hereinabove, Altshuler teaches further comprising generating the micro-pulses (para 0078, 0147, 0154-0155), but fails to disclose a massage device having a treatment head with rollers positioned in series along a bottom portion thereof, wherein the rollers are rotatably mounted in a chamber of the massage device and moveable over the targeted area of the body. 

 
Regarding claim 10, modified George as further modified by Pankratov renders the method of claim 9 obvious as recited hereinabove, Pankratov further comprising providing a vacuum in communication with the chamber (e.g. para 0040), so that as the rollers are moved against a skin surface, suction from the vacuum causes a fold of skin to be pulled up into the chamber and between the rollers (e.g. para 0040), wherein the rollers are interchangeable having widths of 15 mm, 30 mm, and 45 mm  (e.g. Para. 0037) but fails to explicitly disclose the 


Regarding claim 22, modified George renders the method of claim 1 obvious as recited hereinabove, but fails to disclose wherein applying the mechanical stimulation comprises: applying the mechanical stimulation using a moveable treatment head that is rotatably mounted to a surface of the sauna chamber and that contacts the targeted area of the body
Pankratov teaches.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over modified George as applied to claims  18, 12-13, 15-21 above, and further in view of US Pat Pub No. US Pat Pub No. 20160346191 granted to Petkoska et al. (hereinafter “Petkoska”).
Regarding claim 23, modified George renders the method of claim 1 obvious as recited hereinabove, but fails to disclose wherein applying the therapeutic cream comprises: 
applying a hot cream that includes about 87% organic ingredients of meadowfoam seed oil, aloe leaf juice, and one or more of the following: menthol crystals, capsicum fruit, oleoresin, white sweet basil leaf oil, black pepper oil, roman chamomile flower oil, German chamomile flower oil, cinnamon leaf oil, citronella oil, eucalyptus leaf oil, helichrysum flower oil, ginger root oil, pink grapefruit peel oil, juniper berry oil, lemongrass oil, peppermint oil, pine needle oil, ravensara oil, rosemary leaf oil, spearmint oil, wild oregano oil, glycerin, tetrasodium glutamate diacetate, organic alcohol, phenoxyethanol, carbomer, triethanolamine, elemi oil, or witch hazel water.  
Petkoska teaches a composition and method for protecting skin against exposure to light (abstract, claim 1). Petkoska teaches that it is known to provide a composition having natural oil or extracts taken from a group having meadowfoam oil (para 0124), aloe vera juice and oil (para 0124) and one or more of … ginger oil (para 0124) chamomile oil (para 0124)… Which provides the benefit of protecting skin against exposure to light such as infrared light (para 0025). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified George with the teachings of Petkoska to provide a composition that would provide the predictable result of protecting skin against exposure to light such as infrared light.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792